     Case 5:20-cv-00081-TBR Document 17 Filed 12/17/20 Page 1 of 2 PageID #: 82




250073



                                    Electronically Filed
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     20-cv-00081-TBR

BRADLEY DONALD HICKS                                                              PLAINTIFF

v.                         MOTION FOR SUMMARY JUDGMENT

KELLI ELLIOTT, ET AL.                                       DEFENDANT
______________________________________________________________________________

         Comes the Defendant, Kelli Elliott (hereinafter, “Defendant”), by and through counsel,

and for her Answer to Plaintiff’s Complaint states as follows:

         1.     Plaintiff has brought suit requesting that he be transferred to an institution that is

“complaint with case # 3:14-CV-00001-GFVT”. In addition, he requests an order from this

Court “having Hicks moved to jail or prison that meets the obligations of settlement between Ky

DOC and deaf/hard hearing inmates”. Plaintiff seeks no other remedies. See Plaintiff’s

Complaint [DN 1].

         2.     However, on November 4, 2020 at 11:25 a.m., Plaintiff was transferred to Daviess

County Detention Center. (See Affidavit of Jailer Steven Williams, attached hereto as Exhibit

A). Consequently, Plaintiff’s Complaint is now moot. Once a prisoner is transferred from the

prison of which he complains to another prison, his claims for declaratory and injunctive relief

are rendered moot. Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996). As a result, Plaintiff’s

Complaint must be dismissed, with prejudice.
  Case 5:20-cv-00081-TBR Document 17 Filed 12/17/20 Page 2 of 2 PageID #: 83




       WHEREFORE, Defendant, Kelli Elliott, hereby requests that the Complaint filed against

her be dismissed, with prejudice.

                                              Respectfully submitted,

                                              KEULER, KELLY, HUTCHINS.
                                              BLANKENSHIP, & SIGLER LLP
                                              100 South 4th Street, Suite 400
                                              Paducah, KY 42001
                                              Phone 270-448-8888 / Direct: 270-448-0999
                                              Fax 270-442-0998

                                              By: /s/ Stacey A. Blankenship
                                                  Stacey A. Blankenship
                                                  Kristen N. Worak

                                              Counsel for Defendant Kelli Elliott



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2020, I electronically filed the foregoing
with the Clerk of the Court by using ECF filing system, and sent a copy via U.S. mail to the
following:

BRADLEY DONALD HICKS
FULTON COUNTY JAIL
2010 SOUTH 7TH STREET
HICKMAN, KENTUCKY 42050
Pro Se Plaintiff


By: /s/ Stacey A. Blankenship
    Stacey A. Blankenship
